



RETIREMENT AGREEMENT AND GENERAL RELEASE


BY AND BETWEEN


LIQUIDITY SERVICES, INC. AND


ROGER GRAVLEY


This Retirement Agreement and General Release (the “Agreement”) dated as of May
13, 2019 (the “Retirement Date”), is entered into by and between Liquidity
Services, Inc., located at 6931 Arlington Road Suite 200, Bethesda, Maryland
20814 and its affiliates and subsidiaries (collectively, the “Company”), and
Roger Gravley (the “Executive”).
WHEREAS, the Executive ceased to serve as the President, GovDeals on April 23,
2019;
WHEREAS, the Executive ceased to serve as Chief Information Officer on the
Retirement Date;
WHEREAS, the Executive and the Company entered into that certain Executive
Employment Agreement dated January 10, 2018, which agreement was supplemented by
that letter agreement dated March 2, 2018 (the “Employment Agreement”);
WHEREAS, the Executive retired from employment as of the Retirement Date;


WHEREAS, contingent upon the Executive executing this Agreement pursuant to
Section 8.4 of his Employment Agreement, the Company shall pay to Executive the
following: (1) his base salary through the Retirement Date and all other unpaid
amounts, if any, to which the Executive is entitled as of the Retirement Date in
connection with fringe benefits (e.g., accrued but unused paid time off) and
reimburse business expenses in accordance with Company policies and procedures;
(2) a lump-sum retirement package of $640,332 (the “Retirement Payment”) payment
equal to the sum of: (x) $380,030 (the Executive’s base salary), (y) $260,301,
an amount equal to the average annual bonus earned in the previous two years,
FY17 ($291,407) and in FY18 ($229,194); and (z) $1.00 in additional
consideration; which lump-sum cash payment will be reduced for applicable taxes
and withholdings.


WHEREAS, the Company and the Executive desire to set forth in writing the terms
and conditions governing the Executive’s separation from employment, as set
forth below:
NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the undersigned parties agree as follows:
1.Termination of Employment.
(a)    The Executive’s employment with the Company ceased effective as of the
Retirement Date. The Executive further agrees to execute and deliver to the
Company such documents concerning such separation from employment (and any
related service) as may be reasonably requested by the Company or its
Affiliates. For purposes of this Agreement, “Affiliate” means any entity that
directly or indirectly controls, is controlled by, or is under common control
with the Company, including its current and former parents, subsidiaries and
affiliated entities, from time to time.
(b)    Accrued Obligations. On the first payroll date following the Retirement
Date, the Executive will receive payment for Two Hundred Forty-Eight (248) hours
of unused paid time off (“PTO”) accrued through the Retirement Date.


1

--------------------------------------------------------------------------------





(c)    Business Expenses. The Executive will be reimbursed for business expenses
reasonably incurred prior to the Retirement Date in accordance with the
Company’s policies and procedures for reimbursement including with respect to
reporting and documentation of such expenses.
(d)    Group Health Plan. The Executive’s health care coverage with the Company
as an active employee will continue until May 31, 2019. Starting on June 1, 2019
the Executive shall be eligible to continue participation in the Company group
health plan pursuant to the health care continuation coverage available under
the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA). The Company
shall not pay, nor be obligated to pay, any of the COBRA premiums with respect
to Executive. The Executive shall be solely responsible for electing such
coverage by properly returning the COBRA election form that Executive will
receive.
2.    Consideration. In exchange for the Executive’s execution of this
Agreement, which includes the waiver and release of claims set forth in Section
8 below, the parties agree to the following:
(a)    Retirement Payment. The Company will pay to the Executive the Retirement
Payment on the first payroll date following the date on which Executive’s right
to revoke this Agreement under Section 10 below expires.
(b)    No Consideration Absent Execution of this Agreement. The Executive
understands and agrees that his entitlement to the payment specified in Section
2(a) is contingent on the execution of this Agreement and continued compliance
with the terms and conditions of this Agreement and any agreement containing
restrictive covenants to which the Executive is a party. The Executive
understands that if he does not sign the Agreement, the Company has no
obligation to provide the Executive with any of the consideration provided in
this Agreement.
(c)    Withholding. Any payments provided to the Executive pursuant to this
Agreement shall be subject to withholding and reporting requirements under
applicable law.
(d)    Compliance with Section 409A. To the extent (i) any payments or benefits
to which the Executive becomes entitled under this Agreement, or under any other
agreement or Company plan, in connection with the Executive’s termination of
employment with the Company constitute deferred compensation subject to Section
409A of the Internal Revenue Code and the regulations promulgated thereunder
(“Section 409A”) and (ii) the Executive is deemed at the time of such
termination of employment to be a “specified employee” under Section 409A, then
such payments shall not be made or commence until the earliest of (A) the
expiration of the six (6) month period measured from the date of the Executive’s
“separation from service” (as such term is defined in Section 409A) from the
Company; or (B) the date of the Executive’s death following such separation from
service. Upon the expiration of the applicable deferral period, any payments
which would have otherwise been made during that period (whether in a single sum
or in installments) in the absence of this paragraph shall be paid to the
Executive or the Executive’s beneficiary in one lump sum (without interest). Any
termination of the Executive’s employment is intended to constitute a
“separation from service” and will be determined consistent with the rules
relating to a “separation from service”. It is intended that payments hereunder
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A. To the extent that any provision of this Agreement is ambiguous as
to its compliance with Section 409A, the provision will be read in such a manner
so that payments hereunder are exempt from, or otherwise comply with, Section
409A. To the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A, the
amount of any such expenses eligible for reimbursement, or the


2

--------------------------------------------------------------------------------





provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
lifetime or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which such expenses were incurred, and in no
event shall any right to reimbursement or the provision of any in-kind benefit
be subject to liquidation or exchange for another benefit.
3.    Outstanding Equity Awards. All outstanding equity awards shall be treated
in accordance with the terms of applicable grant agreements and the Second
Amended and Restated 2006 Omnibus Long-Term Incentive Plan. For the avoidance of
doubt, the Executive has the right to exercise his remaining unexercised and
currently vested stock options (the “Vested Options”) previously granted to him
for twelve (12) months after the Retirement Date, after which all such options
shall be cancelled and no longer be exercisable. The vesting of any options or
restricted stock, the vesting of which is wholly or partially tied to criteria
other than the Executive’s continued employment with the Company, shall cease as
of the Retirement Date and all unvested equity grants shall terminate as of the
Retirement Date. The vesting of the Executive’s options and restricted stock
awards shall otherwise continue through the Retirement Date. For the avoidance
of doubt, no equity awards shall vest as a result of the Executive’s termination
of employment.
4.    No Amounts Owing. By signing below, Executive acknowledges and agrees that
he has received all wages, bonuses and any other compensation already due to him
from the Company, except any future payments as set forth in Section 2(a) and
the payments to be made pursuant to Section 1.
5.    Publicity; Non-disparagement.
(a)    In the event that any person requests information regarding the
Executive’s employment with the Company and its Affiliates, the Company shall
respond simply by confirming Executive’s dates of employment, job titles and
rates of pay.
(b)    The Executive hereby agrees that he will not disparage or criticize the
Company, its Affiliates, officers, directors or employees, or issue any
communication, written or otherwise, that reflects adversely on or encourages
any adverse action against the Company, its Affiliates, officers, directors or
employees, except if testifying truthfully under oath pursuant to any lawful
court order or subpoena or otherwise responding to or providing disclosures
required by law. This includes any statement to or response to an inquiry by any
member of the press or media, whether written, verbal, electronic or otherwise.
However, nothing in this Agreement is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by 18 U.S.C. § 1833(b). 18 U.S.C. § 1833(b) provides that “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that-(A) is made-(i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (ii) solely for the purpose of reporting or
investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.”
6.    Return of Property. The Executive represents that Executive has returned
to the Company any and all Company property in his possession or control,
including but not limited to all keys, corporate credit cards and other
equipment provided by the Company for use during employment, together with all
materials, documents, files or papers, notes or records, and any copies thereof,
relating to the Company or any of the Company’s customers.


3

--------------------------------------------------------------------------------





7.    Cooperation with Company. The Executive understands that the Company has
agreed to the terms of this Agreement (including the Retirement Payment) in
exchange for, among other things, his agreement to cooperate with the Company on
all matters for which the Company may reasonably request assistance following
the Retirement Date. In addition, the Executive agrees that he will, upon
reasonable request, assist and cooperate with the Company and its Affiliates in
connection with the defense or prosecution of any claim that may be made against
or by the Company and its Affiliates or in connection with any ongoing or future
investigation or dispute or claim of any kind involving the Company and its
Affiliates including meeting with the Company and its Affiliates’ counsel, any
proceeding before any arbitral, administrative, judicial, legislative, or other
body or agency, including testifying in any proceeding to the extent such
claims, investigations or proceedings relate to services performed or required
to be performed by the Executive, pertinent knowledge possessed by the
Executive, or any act or omission by the Executive. The Executive further agrees
to perform all acts and execute and deliver any documents that may be reasonably
necessary to carry out the provisions of this paragraph. In addition to the
foregoing, should the Company require Executive’s consulting services as a
senior advisor, Executive shall provide those services on a consulting basis
from time to time in accordance with Appendix A.


4

--------------------------------------------------------------------------------





8.    General Release.
(a)    The Executive expressly acknowledges that this Agreement is worded in an
understandable way.
(b)    By executing this Agreement and accepting the consideration specified in
Section 2(a) hereof, the Executive agrees to release and forever discharge the
Company, its past and present shareholders, its past and present subsidiaries,
affiliates and related companies (including any predecessors), its successors
and assigns and all past and present directors, officers, employees, attorneys
and agents of these entities, personally, and as directors, officers, employees,
attorneys and agents and any person or entity acting for or on behalf of the
Company (hereinafter the “Company Releasees”) from liability for any and all
claims, damages, causes of action, both in law and in equity, which Executive or
his estate, agents, attorneys, heirs, executors, successors and assigns now has
or may have, whether known or unknown, suspected or unsuspected, and whether
asserted or not, against the Company Releasees, or any of them, arising out of
or related to Executive’s employment by the Company and Executive’s separation
from the Company (hereinafter “Claims”), including, but not limited to, (i) any
Claims under Title VII of the Civil Rights Act of 1964, as amended (42 U.S.C.
§ 2000 et seq.) (“Title VII”), the Equal Pay Act of 1963, the Age Discrimination
in Employment Act of 1967, as amended (29 U.S.C. § 621 et seq.) (the “ADEA”),
the Older Workers Benefit Protection Act of 1990 (“OWBPA”), except the right to
challenge the enforceability of this Agreement under the OWBPA, the Americans
with Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.) (the “ADA”), the
Executive Retirement Income Security Act of 1974, as amended (29 U.S.C. § 1001
et seq.), the Civil Rights Act of 1866 (42 U.S.C. § 1981), the Genetic
Information Nondiscrimination Act of 2008, the Family and Medical Leave Act of
1993, the District of Columbia Human Rights Act (D.C. Code §§ 2-1401 to 2-1411
(2011)), the District of Columbia Family and Medical Leave Act (D.C. Code §§
32-501 to 32-517 (2011)), the District of Columbia Accrued Sick and Safe Leave
Act (D.C. Code §§ 32-131.01 to 32-131.16 (2011)), (ii) any Claims under any
other Federal, state or local law (statutory, regulatory or otherwise) that may
be legally waived and released; provided, however, that the Executive and his
estate, agents, attorneys, heirs, executors, successors and assigns do not
release any Claims arising from or relating to (A) the terms of this Agreement
or any obligations preserved by this Agreement, (B) continued insurance,
indemnification and advances by the Company for actions taken while serving as
an officer thereof (including coverage by any D&O or similar insurance policy
generally applicable to current officers of the Company, and that certain
Indemnification Agreement dated January 23, 2006) until the expiration of the
applicable statute of limitations period; (C) the Executive’s rights to COBRA
coverage, (D) the Executive’s accrued and unpaid wages as of the Retirement Date
or rights to vested benefits under Company benefit plans, or (E) any legal
claims which the Executive may not waive or release by law.
(c)    The Executive understands that the Company is agreeing to pay the
consideration described in Section 2(a) of this Agreement in part because of,
and in exchange for, this specific release of Claims (including Claims of
discrimination under Title VII, the ADEA, the ADA and other applicable laws) and
that a portion of these payments is in addition to any other payments or things
of value to which the Executive may already be entitled, has received, or is
receiving from the Company.
(d)    The Executive understands that excluded from this Agreement and Release
are any claims that cannot be waived by law, including but not limited to the
right to file a charge with or participate in an investigation conducted by the
EEOC or state agency, but that he is waiving his right to any monetary recovery
should the EEOC or any other agency pursue any claims on his behalf.


5

--------------------------------------------------------------------------------





9.    Voluntary Signature and Advice of Counsel; Review Period. Without
detracting in any respect from any other provision of this Agreement:
(a)    The Executive, in consideration of the payment provided to him in
Section 2(a), agrees and acknowledges that this Agreement constitutes a knowing
and voluntary waiver of all rights or claims he has or may have against the
Company Releasees as set forth herein, including, but not limited to, all rights
or claims arising under ADEA, including, but not limited to, all claims of age
discrimination in employment and all claims of retaliation in violation of the
ADEA; and he has no physical or mental impairment of any kind that has
interfered with his ability to read and understand the meaning of this Agreement
or its terms, and that he is not acting under the influence of any medication or
mind-altering chemical of any type in entering into this Agreement.
(b)    The Executive understands that, by entering into this Agreement, he does
not waive rights or claims that may arise after the date of his execution of
this Agreement, including without limitation any rights or claims that he may
have to secure enforcement of the terms and conditions of this Agreement.
(c)    The Executive agrees and acknowledges that the consideration provided to
him under Section 2(a) of this Agreement is in addition to anything of value to
which he is already entitled.
(d)    The Company hereby advises the Executive to consult with an attorney
prior to executing this Agreement.
(e)    The Executive acknowledges that he was informed that he has at least
twenty-one (21) days in which to review and consider this Agreement and to
consult with an attorney regarding the terms and effect of this Agreement.
(f)    Nothing in this Agreement shall prevent the Executive (or his attorneys)
from (a) commencing an action or proceeding to enforce this Agreement or (b)
exercising his right under the Older Workers Benefit Protection Act of 1990 to
challenge the validity of his waiver of ADEA claims set forth in Section 8.
10.    Revocation Period. The Executive is advised that he may revoke this
Agreement within seven (7) calendar days after the date he signs and returns
this Agreement to the Company (the “Revocation Period”). The Executive agrees
that if he wants to revoke this Agreement, he must notify the Company in writing
as set forth in Section 11, and following revocation this Agreement shall be
deemed void ab initio.
11.    Notice. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by registered
mail, postage prepaid or by overnight courier. Any such notice shall be deemed
given when so delivered personally, or, if mailed, five (5) days after the date
of deposit in the United States mail, or, if delivered by overnight courier, the
day after such sending, as follows:
If to the Company, to:

Liquidity Services, Inc.
6931 Arlington Rd, Suite 200
Bethesda, MD 20814

Attention: Mark Shaffer, VP, General Counsel & Corporate Secretary




6

--------------------------------------------------------------------------------





If to the Executive, to:


Roger Gravley
At the most recent address on file with the Company




Any party may, by notice given in accordance with this Section 11 to the other
party, designate another address or person for receipt of notices hereunder.
12.    Successors; Binding Agreement. This Agreement shall inure to the benefit
of and be enforceable by the Executive’s personal or legal representatives,
executors, estate, trustees, administrators, successors, heirs, distributees,
devisees and legatees. This Agreement is personal to the Executive and neither
this Agreement nor any rights hereunder may be assigned by the Executive.
13.    Miscellaneous. No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and a duly authorized officer of the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement
shall be deemed a waiver of similar or dissimilar provisions or conditions of
this Agreement at the same or any prior or subsequent time.
14.    Counterparts. This Agreement may be executed in several counterparts
(including via facsimile), each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument. Signature
copies delivered by facsimilie or “PDF” shall also be sufficient.
15.    Severability. The Company and the Executive agree that the agreements and
provisions contained in this Agreement are severable and divisible, that each
such agreement and provision does not depend upon any other provision or
agreement for its enforceability, and that each such agreement and provision set
forth herein constitutes an enforceable obligation between the parties hereto.
Consequently, the parties hereto agree that neither the invalidity nor the
unenforceability of any provision of this Agreement shall affect the other
provisions, and this Agreement shall remain in full force and effect and be
construed in all respects as if such invalid or unenforceable provision were
omitted.
16.    Headings. The inclusion of headings in this Agreement is for convenience
of reference only and shall not affect the construction or interpretation
hereof.
17.    Governing Law/Venue. This Agreement shall be construed as a document
under seal, and shall be governed by the laws of the State of Maryland, without
giving effect to any principles of conflict of law or choice of law rules
(whether of State of Maryland or any other jurisdiction) that would result in
the application of the substantive or procedural laws or rules of any other
jurisdiction. Venue for all disputes arising under or related to this Agreement
of Executive’s employment with the Company will be the Montgomery County in the
State of Maryland.
18.    No Admission. The making of this Agreement is not intended, and shall not
be construed or deemed to be, an admission that the Company violated any
Federal, state or local law (statutory or decisional), ordinance or regulation,
breached any contract, or committed any wrong whatsoever against you or anyone
else, and the Company expressly denies any such violation, breach or wrong.


7

--------------------------------------------------------------------------------





19.    Entire Agreement. Except for that certain Employee Agreement Regarding
Confidentiality, Intellectual Property, and Competitive Activities dated
September 4, 2012 (which shall remain in effect in accordance with its terms),
this is the entire agreement between Executive and the Company with respect to
the subject matter hereof and supersedes all prior agreements with respect to
the subject matter hereof, including any prior agreements with the Company
respecting the Executive’s employment by and between Liquidity Services, Inc.
and the Executive. No agreements or representations, oral or otherwise, express
or implied, with respect to the subject matter hereof have been made by any
party which are not expressly set forth in this Agreement. No reliance is placed
on any representation, opinion, advice or assertion of fact made by the Company
or its directors, officers and agents to the Executive, except to the extent
that the same has been reduced to writing and included as a term of this
Agreement. Accordingly, there shall be no liability, either in tort or contract,
assessed in relation to any such representation, opinion, advice or assertion of
fact. All references to any law shall be deemed also to refer to any successor
provisions to such law.


8

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the
Retirement Date.


LIQUIDITY SERVICES, INC.
EXECUTIVE
 
 
/s/ Michael Lutz
/s/ Roger Gravley
By:________________________
By:________________________
Michael Lutz
Roger Gravley
VP, Human Resources
 





9

--------------------------------------------------------------------------------







APPENDIX A
1.
Consulting Services. Mr. Roger Gravley (“Consultant”) will provide senior
advisor consulting services (the “Services”) to Liquidity Services, Inc. (the
“Company”) from time to time based on mutually agreed statements of work.

2.
Fees. As consideration for the Services, the Company shall pay an hourly rate of
$200.

3.
Expenses. Consultant shall not be authorized to incur on behalf of the Company
any expenses and will be responsible for all expenses incurred while performing
the Services except to the extent out-of-pocket expenses (e.g., travel expenses)
are agreed to be reimbursed in a statement of work.

4.
Term and Termination. Consultant shall provide Services from time to time during
the term of this senior advisor consulting arrangement from May 13, 2019 through
December 31, 2019; provided, however, that the Company may terminate the
Consulting Relationship or any statement of work for its convenience at any time
immediately upon written notice to Consultant. In the event of termination,
Consultant shall be paid for any portion of the Services that have been
performed prior to termination.

5.
Independent Contractor. Consultant’s relationship with the Company will be that
of an independent contractor and not that of an employee. Nothing in this
Agreement shall be interpreted or construed as creating or establishing an
employment relationship between the Company and Consultant.

(a)
No Authority to Bind Company. Consultant acknowledges and agrees that Consultant
and the Assistants have no authority to enter into contracts that bind the
Company or create obligations on the part of the Company without the prior
written authorization of the Company.

(b)
No Benefits. Consultant acknowledges and agrees that Consultant and the
Assistants shall not be eligible for any Company employee benefits and, to the
extent Consultant or the Assistants otherwise would be eligible for any Company
employee benefits but for the express terms of this Agreement, Consultant (on
behalf of Consultant and the Assistants) hereby expressly declines to
participate in such Company employee benefits.

(c)
Withholding; Indemnification. Consultant shall have full responsibility for
applicable withholding taxes for all compensation paid to Consultant or the
Assistants under this Agreement, and for compliance with all applicable labor
and employment requirements with respect to Consultant’s self-employment, sole
proprietorship or other form of business organization, and with respect to the
Assistants, including state worker’s compensation insurance coverage
requirements and any U.S. immigration visa requirements. Consultant agrees to
indemnify, defend and hold the Company harmless from any liability for, or
assessment of, any claims or penalties with respect to such withholding taxes,
labor or employment requirements, including any liability for, or assessment of,
withholding taxes imposed on the Company by the relevant taxing authorities with
respect to any compensation paid to Consultant or the Assistants.

6.
Confidentiality Agreement. ”Confidential Information” shall have the same
meaning as given in that certain Employee Agreement Regarding Confidentiality,
Intellectual Property, and Competitive Activities dated February 22, 2005, which
agreement shall remain in effect with respect to any senior advisor consulting
Services.





10